Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00274-CR

                                 Perry Ellis MAYFIELD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 11-07-10728-CR
                      Honorable Richard C. Terrell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED July 9, 2014.


                                             _________________________________
                                             Patricia O. Alvarez, Justice